The plaintiff, John X. Davis, guardian of James Davis, John Henry Davis, and Benjamin Davis, minors, obtained judgment in the sum of $1.828, with interest at 8 per cent. per annum from February 9, 1915, and costs of suit, against T. W. Brown, defendant, in the district court of Grady county, Okla. This proceeding in error was commenced to review such judgment. A supersedeas bond was executed, approved, and filed by T.W. Brown, as principal, and R.H. Sutherland and A.G. Click, as sureties, and execution on such judgment stayed. The cause was dismissed by this court April 26, 1916, for failure to prosecute, and a motion has been made, herein for judgment against the sureties on the supersedeas bond.
Under authority of Long v. Lang   Co., 49 Okla. 342,152 P. 1078; Starr v. Haygood, 53 Okla. 358, 156 P. 1171, and Oklahoma Fire Ins. Co. v. Kimple, 57 Okla. 398, 157 P. 317, the motion must be sustained. Judgment is therefore entered in this court against R.H. Sutherland and A.G. Click, sureties, in the sum of $1.828, with interest at 8 per cent. per annum from February 9, 1915, and for the cots of suit, for which execution may issue out of the trial court.
By the Court: it is so ordered. *Page 33